Name: Council Regulation (EC, Euratom) NoÃ 420/2008 of 14 May 2008 adjusting with effect from 1 July 2007 the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: social protection;  executive power and public service;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 15.5.2008 EN Official Journal of the European Union L 127/1 COUNCIL REGULATION (EC, EURATOM) No 420/2008 of 14 May 2008 adjusting with effect from 1 July 2007 the remuneration and pensions of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Articles 63, 65 and 82 of the Staff Regulations and Annexes VII, XI and XIII thereto, and the first paragraph of Article 20, Article 64 and Article 92 of the Conditions of employment of other servants, Having regard to the proposal from the Commission, Whereas: (1) Italy, on the basis of the national law adopted in December 2007, communicated the new data concerning the retroactive increase in the real remuneration of civil servants in the central government in that Member State with the date of effect of 1 February 2007, which falls in the reference period from 1 July 2006 to 1 July 2007, and therefore Eurostat modified the Specific Indicator for the reference period. (2) Since those data were not available at the time when the Commission presented the proposal concerning the reference period from 1 July 2006 to 1 July 2007, Council Regulation (EC, Euratom) No 1558/2007 which was adopted on the basis of that proposal did not take into account the actual increase in the remuneration in the Italian civil service. (3) In order to guarantee that the purchasing power of Community officials and other servants develops in parallel with that of national civil servants in the Member States, the remuneration and pensions of officials and other servants of the Communities should be adjusted under the additional review, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2007, the table of basic monthly salaries in Article 66 of the Staff Regulations applicable for the purposes of calculating remuneration and pensions shall be replaced by the following: 1.7.2007 Step Grade 1 2 3 4 5 16 15 824,35 16 489,31 17 182,21 15 13 986,08 14 573,79 15 186,20 15 608,71 15 824,35 14 12 361,36 12 880,80 13 422,07 13 795,49 13 986,08 13 10 925,38 11 384,48 11 862,87 12 192,91 12 361,36 12 9 656,21 10 061,97 10 484,79 10 776,50 10 925,38 11 8 534,47 8 893,10 9 266,80 9 524,62 9 656,21 10 7 543,05 7 860,02 8 190,31 8 418,17 8 534,47 9 6 666,80 6 946,94 7 238,86 7 440,26 7 543,05 8 5 892,33 6 139,94 6 397,95 6 575,95 6 666,80 7 5 207,84 5 426,68 5 654,72 5 812,04 5 892,33 6 4 602,86 4 796,28 4 997,82 5 136,87 5 207,84 5 4 068,16 4 239,11 4 417,24 4 540,14 4 602,86 4 3 595,57 3 746,66 3 904,10 4 012,72 4 068,16 3 3 177,89 3 311,43 3 450,58 3 546,58 3 595,57 2 2 808,72 2 926,75 3 049,73 3 134,58 3 177,89 1 2 482,44 2 586,76 2 695,45 2 770,45 2 808,72 Article 2 With effect from 1 July 2007, the amount of the parental leave allowance referred to in the second and third paragraphs of Article 42a of the Staff Regulations shall be EUR 852,74 and EUR 1 136,98 for single parents. Article 3 With effect from 1 July 2007 the basic amount of the household allowance referred to in Article 1(1) of Annex VII to the Staff Regulations shall be EUR 159,49. With effect from 1 July 2007 the amount of the dependent child allowance referred to in Article 2(1) of Annex VII to the Staff Regulations shall be EUR 348,50. With effect from 1 July 2007 the amount of the education allowance referred to in Article 3(1) of Annex VII to the Staff Regulations shall be EUR 236,46. With effect from 1 July 2007 the amount of the education allowance referred to in Article 3(2) of Annex VII to the Staff Regulations shall be EUR 85,14. With effect from 1 July 2007, the minimum amount of the expatriation allowance referred to in Article 69 of the Staff Regulations and in the second subparagraph of Article 4(1) of Annex VII thereto shall be EUR 472,70. Article 4 With effect from 1 January 2008, the kilometric allowance referred to in the second subparagraph of Article 8(2) of Annex VII to the Staff Regulations shall be adjusted as follows: EUR 0 for every km from 0 to 200 km, EUR 0,3545 for every km from 201 to 1 000 km, EUR 0,5908 for every km from 1 001 to 2 000 km, EUR 0,3545 for every km from 2 001 to 3 000 km, EUR 0,1181 for every km from 3 001 to 4 000 km, EUR 0,0569 for every km from 4 001 to 10 000 km, EUR 0 for every km over 10 000 km. To the above kilometric allowance a flat-rate supplement shall be added, amounting to:  EUR 177,22 if the distance by train between the place of employment and the place of origin is between 725 km and 1 450 km,  EUR 354,41 if the distance by train between the place of employment and the place of origin is greater than 1 450 km. Article 5 With effect from 1 July 2007 the daily subsistence allowance referred to in Article 10(1) of Annex VII to the Staff Regulations shall be:  EUR 36,63 for an official who is entitled to the household allowance,  EUR 29,53 for an official who is not entitled to the household allowance. Article 6 With effect from 1 July 2007, the lower limit for the installation allowance referred to in Article 24(3) of the Conditions of employment of other servants shall be:  EUR 1 042,85 for a servant who is entitled to the household allowance,  EUR 620,08 for a servant who is not entitled to the household allowance. Article 7 With effect from 1 July 2007, for the unemployment allowance referred to in the second subparagraph of Article 28a(3) of the Conditions of employment of other servants, the lower limit shall be EUR 1 250,67, the upper limit shall be EUR 2 501,35 and the standard allowance shall be EUR 1 136,98. Article 8 With effect from 1 July 2007, the table of basic monthly salaries in Article 63 of the Conditions of employment of other servants shall be replaced by the following: 1.7.2007 Step Category Group 1 2 3 4 A I 6 374,10 7 163,65 7 953,20 8 742,75 II 4 626,21 5 077,00 5 527,79 5 978,58 III 3 887,62 4 060,79 4 233,96 4 407,13 B IV 3 734,56 4 100,17 4 465,78 4 831,39 V 2 933,43 3 126,80 3 320,17 3 513,54 C VI 2 789,91 2 954,16 3 118,41 3 282,66 VII 2 497,07 2 582,03 2 666,99 2 751,95 D VIII 2 256,96 2 389,89 2 522,82 2 655,75 IX 2 173,54 2 203,82 2 234,10 2 264,38 Article 9 With effect from 1 July 2007, the table of basic monthly salaries in Article 93 of the Conditions of employment of other servants shall be replaced by the following: Function Group 1.7.2007 Step Grade 1 2 3 4 5 6 7 IV 18 5 455,05 5 568,49 5 684,30 5 802,51 5 923,17 6 046,35 6 172,09 17 4 821,32 4 921,58 5 023,93 5 128,40 5 235,05 5 343,92 5 455,05 16 4 261,20 4 349,82 4 440,28 4 532,62 4 626,88 4 723,10 4 821,32 15 3 766,16 3 844,48 3 924,43 4 006,04 4 089,35 4 174,39 4 261,20 14 3 328,63 3 397,85 3 468,51 3 540,64 3 614,28 3 689,44 3 766,16 13 2 941,93 3 003,11 3 065,56 3 129,31 3 194,39 3 260,82 3 328,63 III 12 3 766,10 3 844,42 3 924,36 4 005,97 4 089,27 4 174,31 4 261,11 11 3 328,60 3 397,82 3 468,48 3 540,60 3 614,23 3 689,38 3 766,10 10 2 941,92 3 003,10 3 065,55 3 129,30 3 194,37 3 260,80 3 328,60 9 2 600,17 2 654,24 2 709,43 2 765,77 2 823,29 2 881,99 2 941,92 8 2 298,11 2 345,90 2 394,68 2 444,48 2 495,31 2 547,20 2 600,17 II 7 2 600,10 2 654,18 2 709,39 2 765,74 2 823,27 2 881,99 2 941,93 6 2 297,99 2 345,79 2 394,58 2 444,38 2 495,22 2 547,12 2 600,10 5 2 030,98 2 073,23 2 116,35 2 160,37 2 205,30 2 251,17 2 297,99 4 1 795,00 1 832,33 1 870,45 1 909,35 1 949,06 1 989,60 2 030,98 I 3 2 211,30 2 257,19 2 304,04 2 351,86 2 400,67 2 450,49 2 501,35 2 1 954,88 1 995,46 2 036,87 2 079,14 2 122,29 2 166,34 2 211,30 1 1 728,20 1 764,07 1 800,68 1 838,05 1 876,20 1 915,14 1 954,88 Article 10 With effect from 1 July 2007, the lower limit for the installation allowance referred to in Article 94 of the Conditions of employment of other servants shall be:  EUR 784,40 for a servant who is entitled to the household allowance,  EUR 465,05 for a servant who is not entitled to the household allowance. Article 11 With effect from 1 July 2007, for the unemployment allowance referred to in the second subparagraph of Article 96(3) of the Conditions of employment of other servants, the lower limit shall be EUR 938,01, the upper limit shall be EUR 1 876,01 and the standard allowance shall be EUR 852,74. Article 12 With effect from 1 July 2007, the allowances for shiftwork laid down in the first subparagraph of Article 1(1) of Council Regulation (ECSC, EEC, Euratom) No 300/76 (2) shall be EUR 357,45, EUR 539,51, EUR 589,88 and EUR 804,20. Article 13 With effect from 1 July 2007, the amounts in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (3) of the Council shall be subject to a coefficient of 5,159819. Article 14 With effect from 1 July 2007, the table in Article 8(2) of Annex XIII to the Staff Regulations shall be replaced by the following: 1.7.2007 Step Grade 1 2 3 4 5 6 7 8 16 15 824,35 16 489,31 17 182,21 17 182,21 17 182,21 17 182,21 15 13 986,08 14 573,79 15 186,20 15 608,71 15 824,35 16 489,31 14 12 361,36 12 880,80 13 422,07 13 795,49 13 986,08 14 573,79 15 186,20 15 824,35 13 10 925,38 11 384,48 11 862,87 12 192,91 12 361,36 12 9 656,21 10 061,97 10 484,79 10 776,50 10 925,38 11 384,48 11 862,87 12 361,36 11 8 534,47 8 893,10 9 266,80 9 524,62 9 656,21 10 061,97 10 484,79 10 925,38 10 7 543,05 7 860,02 8 190,31 8 418,17 8 534,47 8 893,10 9 266,80 9 656,21 9 6 666,80 6 946,94 7 238,86 7 440,26 7 543,05 8 5 892,33 6 139,94 6 397,95 6 575,95 6 666,80 6 946,94 7 238,86 7 543,05 7 5 207,84 5 426,68 5 654,72 5 812,04 5 892,33 6 139,94 6 397,95 6 666,80 6 4 602,86 4 796,28 4 997,82 5 136,87 5 207,84 5 426,68 5 654,72 5 892,33 5 4 068,16 4 239,11 4 417,24 4 540,14 4 602,86 4 796,28 4 997,82 5 207,84 4 3 595,57 3 746,66 3 904,10 4 012,72 4 068,16 4 239,11 4 417,24 4 602,86 3 3 177,89 3 311,43 3 450,58 3 546,58 3 595,57 3 746,66 3 904,10 4 068,16 2 2 808,72 2 926,75 3 049,73 3 134,58 3 177,89 3 311,43 3 450,58 3 595,57 1 2 482,44 2 586,76 2 695,45 2 770,45 2 808,72 Article 15 With effect from 1 July 2007 the amount of the dependent child allowance referred to in the first subparagraph of Article 14 of Annex XIII to the Staff Regulations shall be as follows: 1.7.2007-31.12.2007 EUR 320,54, 1.1.2008-31.12.2008 EUR 334,51. Article 16 With effect from 1 July 2007 the amount of the education allowance referred to in the first subparagraph of Article 15 of Annex XIII to the Staff Regulations shall be as follows: 1.7.2007-31.8.2007 EUR 51,07, 1.9.2007-31.8.2008 EUR 68,10. Article 17 With effect from 1 July 2007, for the purposes of application of Article 18(1) of Annex XIII to the Staff Regulations, the amount of the fixed allowance mentioned in the former Article 4a of Annex VII to the Staff Regulations in force before 1 May 2004 shall be:  EUR 123,31 per month for officials in Grade C4 or C5,  EUR 189,06 per month for officials in Grade C1, C2 or C3. Article 18 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 2008. For the Council The President A. BAJUK (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1558/2007 (OJ L 340, 22.12.2007, p. 1). (2) Council Regulation (ECSC, EEC, Euratom) No 300/76 of 9 February 1976 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof (OJ L 38, 13.2.1976, p. 1). Regulation as supplemented by Regulation (Euratom, ECSC, EEC) No 1307/87 (OJ L 124, 13.5.1987, p. 6) and last amended by Regulation (EC, Euratom) No 1558/2007. (3) Regulation (EEC, Euratom, ECSC) No 260/68 of the Council of 29 February 1968 laying down the conditions and procedure for applying the tax for the benefit of the European Communities (OJ L 56, 4.3.1968, p. 8). Regulation as last amended by Regulation (EC, Euratom) No 1558/2007.